Case 3:19-cv-01662-RDM-MCC Document 24 Filed 09/11/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MEGAN DOLBIN,

Plaintiff,

V.
: 3:19-CV-1662

TONY’S LLC d/b/a : (JUDGE MARIANI)
TONY’S MEAT MARKET and :
ANTHONY J. RICCIO d/b/a
TONY’S MEAT MARKET,

Defendants.

ORDER

AND NOW, THIS _/ / ( ‘DAY OF SEPTEMBER, 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 23) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 23) is ADOPTED for the reasons set forth therein.
2. Defendant’s “Motion to Dismiss First Amended Complaint and/or Motion for More

Definite Statement” (Doc. 10) is DENIED.

3. This action is REMANDED to Magistrate Judge Carlson for further pretrial

proceedings in accordance with this Court’s July 10, 2020 Order (Doc. 22).

 

 

Robert DMariani
United States District Judge
